                  Case 11-22208
B6B (Official Form 6B) (12/07)
                                                 Doc 27          Filed 02/26/20 Entered 02/26/20 14:47:50                          Desc Main
                                                                   Document     Page 1 of 4


         }
         k
         b
         {
         1
         S
         c
         h
         e
         d
         u
         l
         B
         -
         P
         r
         s
         o
         n
         a
         p
         t
         y




 In re         Eduardo Garcia,                                                                                   Case No.        11-22208
               Julia Escamilla
                                                                                                     ,
                                                                                    Debtors
                           AMENDED SCHEDULE B - PERSONAL PROPERTY
    Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place
an "x" in the appropriate position in the column labeled "None." If additional space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, both, or the marital community
own the property by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor is an individual or a joint
petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.
    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
If the property is being held for the debtor by someone else, state that person's name and address under "Description and Location of Property."
If the property is being held for a minor child, simply state the child's initials and the name and address of the child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
                                                      N                                                                 Husband,        Current Value of
               Type of Property                       O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                      N                                                                  Joint, or   without Deducting any
                                                      E                                                                Community Secured Claim or Exemption

1.    Cash on hand                                    X

2.    Checking, savings or other financial                Checking account with Bank of America                             J                           600.00
      accounts, certificates of deposit, or
      shares in banks, savings and loan,                  Savings account with Bank of America                              J                           100.00
      thrift, building and loan, and
      homestead associations, or credit                   Savings account with Credit Union                                 W                           300.00
      unions, brokerage houses, or
      cooperatives.

3.    Security deposits with public                   X
      utilities, telephone companies,
      landlords, and others.

4.    Household goods and furnishings,                    Bedroom furniture and TV                                          J                           600.00
      including audio, video, and
      computer equipment.

5.    Books, pictures and other art                   X
      objects, antiques, stamp, coin,
      record, tape, compact disc, and
      other collections or collectibles.

6.    Wearing apparel.                                    Men's clothing and Women's clothing                               J                           200.00

7.    Furs and jewelry.                                   Wedding bands                                                     J                           500.00

8.    Firearms and sports, photographic,              X
      and other hobby equipment.

9.    Interests in insurance policies.                X
      Name insurance company of each
      policy and itemize surrender or
      refund value of each.

10. Annuities. Itemize and name each                  X
    issuer.




                                                                                                                            Sub-Total >            2,300.00
                                                                                                                (Total of this page)

  2    continuation sheets attached to the Schedule of Personal Property

Software Copyright (c) 1996-2011 - CCH INCORPORATED - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 11-22208                  Doc 27          Filed 02/26/20 Entered 02/26/20 14:47:50                          Desc Main
                                                                   Document     Page 2 of 4
B6B (Official Form 6B) (12/07) - Cont.




 In re         Eduardo Garcia,                                                                                   Case No.        11-22208
               Julia Escamilla
                                                                                                     ,
                                                                                    Debtors
                                                    SCHEDULE B - PERSONAL PROPERTY
                                                                           (Continuation Sheet)

                                                      N                                                                 Husband,        Current Value of
               Type of Property                       O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                      N                                                                  Joint, or   without Deducting any
                                                      E                                                                Community Secured Claim or Exemption

11. Interests in an education IRA as                  X
    defined in 26 U.S.C. § 530(b)(1) or
    under a qualified State tuition plan
    as defined in 26 U.S.C. § 529(b)(1).
    Give particulars. (File separately the
    record(s) of any such interest(s).
    11 U.S.C. § 521(c).)

12. Interests in IRA, ERISA, Keogh, or                    403b held with employer                                           W                      10,000.00
    other pension or profit sharing
    plans. Give particulars.

13. Stock and interests in incorporated               X
    and unincorporated businesses.
    Itemize.

14. Interests in partnerships or joint                X
    ventures. Itemize.

15. Government and corporate bonds                    X
    and other negotiable and
    nonnegotiable instruments.

16. Accounts receivable.                              X

17. Alimony, maintenance, support, and                X
    property settlements to which the
    debtor is or may be entitled. Give
    particulars.

18. Other liquidated debts owed to debtor X
    including tax refunds. Give particulars.


19. Equitable or future interests, life               X
    estates, and rights or powers
    exercisable for the benefit of the
    debtor other than those listed in
    Schedule A - Real Property.

20. Contingent and noncontingent                      X
    interests in estate of a decedent,
    death benefit plan, life insurance
    policy, or trust.

21. Other contingent and unliquidated                Debtors claims against America's Servicing Company/
    claims of every nature, including                Wells Fargo Bank, N.A. for actual, statutory, and                      J                      Unknown
    tax refunds, counterclaims of the
    debtor, and rights to setoff claims.             punitive damages, emotional distress, attorneys fees and
    Give estimated value of each.                    costs, for its wrongful actions in the servicing of Debtors
                                                     mortgage.

                                                                                                                            Sub-Total >          10,000.00
                                                                                                                (Total of this page)

Sheet 1 of 2          continuation sheets attached
to the Schedule of Personal Property

Software Copyright (c) 1996-2011 - CCH INCORPORATED - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 11-22208                  Doc 27          Filed 02/26/20 Entered 02/26/20 14:47:50                          Desc Main
                                                                   Document     Page 3 of 4
B6B (Official Form 6B) (12/07) - Cont.




 In re         Eduardo Garcia,                                                                                   Case No.        11-22208
               Julia Escamilla
                                                                                                     ,
                                                                                    Debtors
                                                    SCHEDULE B - PERSONAL PROPERTY
                                                                           (Continuation Sheet)

                                                      N                                                                 Husband,        Current Value of
               Type of Property                       O                  Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                      N                                                                  Joint, or   without Deducting any
                                                      E                                                                Community Secured Claim or Exemption

22. Patents, copyrights, and other                    X
    intellectual property. Give
    particulars.

23. Licenses, franchises, and other                   X
    general intangibles. Give
    particulars.

24. Customer lists or other compilations              X
    containing personally identifiable
    information (as defined in 11 U.S.C.
    § 101(41A)) provided to the debtor
    by individuals in connection with
    obtaining a product or service from
    the debtor primarily for personal,
    family, or household purposes.

25. Automobiles, trucks, trailers, and                    1994 Ford Pickup                                                   H                          950.00
    other vehicles and accessories.
                                                          2003 Nissan Altima                                                 H                       5,000.00

                                                          2003 Misubishi Eclipse in posession of debtors'                    H                       1,500.00
                                                          son, Byron Garcia

26. Boats, motors, and accessories.                   X

27. Aircraft and accessories.                         X

28. Office equipment, furnishings, and                X
    supplies.

29. Machinery, fixtures, equipment, and               X
    supplies used in business.

30. Inventory.                                        X

31. Animals.                                          X

32. Crops - growing or harvested. Give                X
    particulars.

33. Farming equipment and                             X
    implements.

34. Farm supplies, chemicals, and feed.               X

35. Other personal property of any kind               X
    not already listed. Itemize.



                                                                                                                            Sub-Total >            7,450.00
                                                                                                                (Total of this page)
                                                                                                                                 Total >         19,750.00
Sheet 2 of 2          continuation sheets attached
to the Schedule of Personal Property                                                                                        (Report also on Summary of Schedules)
Software Copyright (c) 1996-2011 - CCH INCORPORATED - www.bestcase.com                                                                         Best Case Bankruptcy
                   Case 11-22208                  Doc 27          Filed 02/26/20 Entered 02/26/20 14:47:50                                    Desc Main
                                                                    Document     Page 4 of 4
 B6C (Official Form 6C) (4/10)


          E
          }
          x
          b
          e
          k
          m
          1
          p
          {
          t
          S
          c
          h
          d
          u
          l
          C
          -
          P
          r
          o
          y
          a
          i
          s




  In re         Eduardo Garcia,                                                                                        Case No.             11-22208
                Julia Escamilla
                                                                                                           ,
                                                                                        Debtors
                 AMENDED SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
 Debtor claims the exemptions to which debtor is entitled under:                                  Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                                  $146,450. (Amount subject to adjustment on 4/1/13, and every three years thereafter
    11 U.S.C. §522(b)(2)                                                                                       with respect to cases commenced on or after the date of adjustment.)
    11 U.S.C. §522(b)(3)

                                                                                Specify Law Providing                         Value of                 Current Value of
                  Description of Property                                          Each Exemption                             Claimed                  Property Without
                                                                                                                             Exemption               Deducting Exemption
Checking, Savings, or Other Financial Accounts, Certificates of Deposit
Checking account with Bank of America             735 ILCS 5/12-1001(b)                                                                800.00                           600.00

Savings account with Bank of America                                      735 ILCS 5/12-1001(b)                                        100.00                           100.00

Savings account with Credit Union                                         735 ILCS 5/12-1001(b)                                        300.00                           300.00

Household Goods and Furnishings
Bedroom furniture and TV                                                  735 ILCS 5/12-1001(b)                                        600.00                           600.00

Wearing Apparel
Men's clothing and Women's clothing                                       735 ILCS 5/12-1001(a)                                        200.00                           200.00

Furs and Jewelry
Wedding bands                                                             735 ILCS 5/12-1001(b)                                        500.00                           500.00

Interests in IRA, ERISA, Keogh, or Other Pension or Profit Sharing Plans
403b held with employer                             735 ILCS 5/12-1006                                                             10,000.00                        10,000.00

Automobiles, Trucks, Trailers, and Other Vehicles
1994 Ford Pickup                                                          735 ILCS 5/12-1001(b)                                        950.00                           950.00

2003 Nissan Altima                                                        735 ILCS 5/12-1001(c)                                      4,800.00                         5,000.00
                                                                          735 ILCS 5/12-1001(b)                                        200.00

2003 Misubishi Eclipse in posession of debtors'                           735 ILCS 5/12-1001(b)                                      1,500.00                         1,500.00
son, Byron Garcia


Debtors claims against America's Servicing                                735 ILCS 5/12-1001(b)                                     3,050.00                          Unknown
Company/Wells Fargo Bank, N.A. for actual,
statutory, and punitive damages, emotional
distress, attorneys fees and costs, for its
wrongful actions in the servicing of
Debtors mortgage.




                                                                                                           Total:                  23,000.00                        19,750.00
    0     continuation sheets attached to Schedule of Property Claimed as Exempt
 Software Copyright (c) 1996-2011 - CCH INCORPORATED - www.bestcase.com                                                                                       Best Case Bankruptcy
